 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDM R Products,Inc. and International Union,UnitedAutomobile,AerospaceandAgriculturalImplementWorkers of America,UAW. Case7-CA-7184October 14, 1969DECISION AND ORDERBY MEMBERSFANNING,BROWN,AND ZAGORIAOn July 30, 1969, Trial Examiner Arthur M.Goldberg issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, Respondent filed exceptions to the TrialExaminer's Decision in which it stated its reason forthe exceptions, and the Charging Party filed ananswer to Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor RelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connection with this proceeding to athree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the Respondent's exceptions,the Charging Party's answer thereto, and the entirerecord in this proceeding, and hereby adopts theTrialExaminer'sfindings,conclusions,andrecommendations.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, asmodifiedherein,andherebyordersthattheRespondent,M R Products, Inc., Troy, Michigan,itsofficers,agents, successors, and assigns, shalltake the action set forth in the Trial Examiner'sRecommended Order, as so modified:Add the following as paragraph 2(b), and reletterthe following paragraphs accordingly:"(b)Notifytheabove-namedemployee ifpresently serving in the Armed Forces of the UnitedStatesof her right to full reinstatement uponapplication in accordance with the Selective ServiceAct and the Universal Military Training and ServiceAct, as amended, after discharge from the ArmedForces."TRIAL EXAMINER'S DECISIONARTHUR M. GOLDBERG, Trial Examiner Based upon acharge filed on February 20, 1969,' by the InternationalUnion, United Automobile, Aerospace and AgriculturalImplement Workers of America, UAW (herein called theUnion or the Charging Party), the complaint herein issuedon April 18 alleging that M R Products, Inc. (hereincalled the Company, M R, or the Respondent),, violatedSection 8(a)(1) and (3) of the National Labor RelationsAct, as amended (herein called the Act). The alleged8(a)(1)conduct consisted of coercive interrogation ofemployeesconcerningtheirunionmembership andactivitiesand threats of loss of employment and lessdesirableworking conditions if the employees did notrefrain from union activity The putative 8(a)(3) violationconsisted of the assignment of Rena Camire to allegedlymore arduous and dangerous work which caused her toend her employment with the Company. Respondentdenied all material allegations of the complaint.Allpartiesparticipated in the hearing in Detroit,Michigan, on June 4 and 5, and were afforded fullopportunity to be heard, to introduce evidence, to examinewitnesses, and to present oral argument. General Counselpresented oral argument on the record and Respondentfiled a brief.Based upon the entire record in the case, my reading ofthe Respondent's brief, and from my observation of thewitnesses and their demeanor, I make the following.FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe complaint alleged, the answer admitted, and I findthatM R Products, Inc , a Michigan corporation with itsonly office and place of business in the city of Troy,Michigan, is engaged in the manufacture, sale, anddistribution of plastic products and related products.Duringarepresentative12-monthperiodendingDecember 31, 1968, Respondent, in the course andconduct of its business operations, manufactured, sold,and shipped from its Troy, Michigan, plant, productsvalued in excess of $50,000 directly to points outside theState of Michigan.The Respondent is, and has been at all times materialherein,an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act and meets theBoard's standards for the assertion of its jurisdiction.II.THE LABORORGANIZATION INVOLVEDInternationalUnion,UnitedAutomobile,Aerospaceand Agricultural Implement Workers of America, UAW,is,and has been at all times material herein, a labororganization within the meaning of Section 2(5) of theAct.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The Events of February 4Respondent is a fabricator of plastic parts. The UnionembarkedonanefforttoorganizeRespondent'semployees on February 4 when two organizers appeared'Unless otherwise noted all dates herein were in 1969'Respondent's name appears as corrected at the hearing179NLRB No. 17 M R PRODUCTSat the plant and attempted to distribute leaflets to theemployees. The evidence as to Respondent's reaction whenthe organizers appeared is in sharp dispute. However, asthe complaint is silent as to the actions of the partieswhile this handbilling was taking place, I do not deem itnecessary to resolve this conflict It is manifest, however,that the Company strongly resented the organizing effort.The nature of Respondent's operation requires that itsmachines operate around the clock. Three shifts ofemployees are utilized, the first working from 7 a.m. to 3p.m., the second shift scheduled from 3 p.m. to 11 p.m.,and the night shift working from 11 p.m. to 7 a.m.Contrary to his usual procedure,MichaelRusso,Respondent's president, was at the plant when the nightshift reported at 11 p.m. on February 4. Rena Camiretestified that when she asked Night Foreman John Moorewhy Russo was there that night, Moore replied that Russohad said he was having trouble with the Union which hadbeen around passing out literature. Moore then went on toexpress his opinion that Respondent's employees did notneed a union, explaining that there was no discriminationor prejudice at the Company and that if the plant wereorganized the employees would lose their privilege tosmoke and sit on stools while working, as well as theirChristmas bonus and party. Further, Camire testified,Moore stated that the Union would not raise theemployees' pay.Moore testified that the employees, Camire amongthem, wondered why Russo was at the plant that nightMoore stated that after explaining to Camire that Russohad been at the plant because of the union activity earlierthatday he went on to compare conditions at theCompany with those at a union organized plant at whichhe had previously workedMoore testified that he hadtoldCamire that at his former place of employment theemployees had not been allowed to sit while working, orto smoke or drink soda pop on the job, benefits whichthey enjoyed at M R.The complaint alleged'that on February 4 Moorewarned that "employees would lose their bonuses, andcertain other benefits such as smoking and having stoolsat their machines" as a result of union activity. I so find.Ido not credit Moore's version of his conversation withCamireBasedon my observation of Camire and Moorewhile testifying before me as well as the pattern of threatswith which I find Respondent responded to the Union'sappearance,' I credit Camire's testimony that Moore, inviolation of Section 8(a)(1) of the Act, coupled with hislistof present employee benefits,issuedawarning thatthese would be lost if the Union succeeded in organizingRespondent's employees.''Par 8(b)'See sec III, B, below'Employee EliseMay Quicktestified that on eitherFebruary 4 or 5Foreman Frank Bartlett,while talking to a group of three employees,broughtup the Union and stated that it would probably cost the employees$1,000 a year Quickstated that the employees laughed at Bartlett'sremarks, because "we figured with what we were making,we didn't evenmake that much"Bartlett, who testified under sedationmade necessary byan in-plant accident, denied having had such a conversationThis incidentwas not alleged in the complaint as a violationof the Act Accordingly, Ido not deem it necessaryto resolvethe conflict between Quick andBartlett In any event,Iwould not find a violation ofthe Act based on the"puffing" remark attributed to Bartlettby QuickMrsBaird'sBread,Dallas,171NLRB No 26119B The Events of February 5Former employee Kathleen Jones and Eleanor Jonas,who had worked for Respondent as a supervisor, testifiedthat on February 5, the day after the Union first appearedatRespondent's plant, they were called to Russo's officewhere he talked to them about the Union.Jones testified that Russo first asked how she felt abouttheUnion and after she explained why the employeesfavored organization, Russo, who was holding one of theunion handbills, stated that the Union was not needed andthat it would not do all it had promised in its leafletsRusso told Jones that he did not want the Union andwould sell out if the Union succeeded in organizing theplantAfter telling Jones that she would be transferredfrom her job in the shipping department to machine workif the Union came in, Russo gave his opinion on the costto the employees of union initiation fees and dues. Russothen told Jones, who is a Negro, that he was an equalopportunity employer, that he had hired "colored people"and that he had been raised by a "colored woman." ThenRusso asked Jones about a preacher to whom he wishedto make a donation. Further, Jones testified, Russo statedthat if the Union came in the workers would not be ableto smoke or drink pop at the machines and that it wouldstop the Christmas bonuses and party Russo told Jonesthathe had filled out papers to be filed with thegovernment for a profit-sharing plan and the Union wouldstop that as well. Russo told Jones that one company forwhom he worked had called and said that they had heardtheUnion was at M R and if the Union organizedRespondent, they would pull out their molds, leading to acut in the workweek down to 2 or 3 days. Russo statedthat Jim Robbins, another company for whom M R didwork, would probably take away their molds as well.,Former Company Supervisor Eleanor Jonas testifiedthat on February 5 Russo called the employees to theoffice in order of their seniority. After asking if Jonas hadseen the union paper and card he was holding Russoasked why the employees thought it was necessary to havea union, explaining that he had always made it a policythat people could bring their grievances to his office atany time and talk them out with him. Russo told Jonasthat he did not want a union and would have to take awayallbonuses and the Christmas party as well as theprofit-sharing plan he was putting into effect at the time.Jonas testified that Russo asked if she knew which of thegirls had signed union cards and if she would give himthat information. Jonas stated that she said she would notdo that. Russo then said he would learn who had signedfor the Union because someone at the Union would givehim that information as well as advising him if any of thegirlswere union organizers. Jonas testified that Russothen said that one firm for which M R worked had calledand when he told them of the "union episode" had saidthey would pull out their molds because they could notafford to have the molds lie idle while "the scrape" wasgoing on. Russo also told Jonas that the prices he hadquoted to Jim Robbins had been without the Union and ifthe Unioncame in itcould not help any of the employees.''Jones testified that on the Friday following the February 5 session sheasked to see Russo because she understood that Russo had told hersupervisor that he felt Jones was a union organizer On this occasionRusso told Jones that he did not know for sure but that someone hadoverheard Jones talking union talk and had reported this to him'Jonas was not cross-examined on this testimony and Respondent totallyignored her testimony in its brief 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDRusso testified on both the first and second days of thetrialOn the first day Russo testified that he had talked toKathleen Jones on two occasions in February when sheasked to see him His first session with Jones, Russostated, was on February 19 when she asked Russo for hisopinion of the Union. Russo replied that he did not thinka union was needed at M R Jones then asked if she couldget more money To this Russo testified he told Jones shewould have to leave shipping to earn more pay. Thesecond conversation was a month later when Jones toldRusso and David Duncan, her foreman, that if she couldnot get more money in shipping she would return tomachine work after her vacation Russo further testifiedthat Eleanor Jonas had told him that Jones was rumoredto be an organizer for the Union and when Jones came tohim to discuss this report, he had told her that he didn'tcare and that any way she wanted to go was perfectly allrightwith him. The last exchange was alleged to haveoccurred during the first conversationOn resuming the stand on the second day of the hearingRussoamendedhistestimonytoplacethefirstconversationwithKathleen Jones in his office onFebruary 9, rather than the 19th.8 At that time, Russotestified,Jones said that she had been told that Russothought she was a union organizer, and she wanted to setthe record straight that she was not Russo stated that hetold her that he did not care "either way." It was duringthisFebruary 9 conversation that Jones asked for moremoneyShipping Foreman David Duncan, who testified beforeRusso, placed the time when Jones asked to see Russo inAprilAt that time, Duncan testified, Jones told him shehad asked to go back to machine operation so that shecould earn more money.Kathleen Jones impressed me as a credible witness whowas earnestly recounting the events as they occurred.Moreover, nothing in her version of the events ofFebruary 5 and the following Friday gives me occasion todoubt its accuracyWhile I make no finding of violationbased on Eleanor Jonas' account of her conversation withRusso because of her supervisory status, her credibletestimony convincingly corroborates Jones. Based on myobservation of Russo as a witness at the hearing herein Iam not persuaded of his reliability as a witness.Accordingly, I do not credit his testimony except insofaras it is corroborated by credible witnesses or constitutesadmissions contrary to his own or Respondent's interestsDuncan's account of a conversation with Jones in Aprilconcerning her desire to transfer to machine work doesnot lend support to Russo who claimed his talks withJones both took place in February.Accordingly,IfindthatonFebruary 5,RussointerrogatedJonesconcerningherunionsympathy,threatened loss of benefits if the Union were successful,and warned that the plant would shut down in whole orpart if organized by the Union, all in violation of Section8(a)(1) of the Act.C. Rena Camire1.Camire's employment historyRena Camire at the time of the events herein was inher second period of employment with the Respondenthaving returned to the Company on November 13, 1968Camire had previously worked for the Respondent for a'February 9, 1969, was a Sundayperiod of 2-1/2 to 3 months before going on a leave ofabsence in March 1968.Prior to Camire's return to the Company's employ hersister,PatAmbrose,obtainedandfilledoutanemployment application for Camire. On this applicationAmbrose listed herself as a friend rather than as Camire'ssister.The record contains evidence of a company policyagainst hiring relatives of presently employed workers forthe same shift. As there is no evidence that Ambroseconsulted Camire prior to listing this misinformation onthe application form I do not deem Camire's credibility tobe damaged in any way by this incident2.The twin injectorSometime in 1968 the Company installed a new pieceof equipment known as the twin injector. This machineruns two jobs at the same time Russo testified that thetwin injector is used on about four different jobs but ononly one, for which the twin injector is used about 10 daysamonth, is an operator required At all other times themachine runs automatically without an operator assignedthereto John Moore, the midnight shift foreman, testifiedthat when the twin injector is run manually, i e , with anoperator assigned, the run is for a number of days at atime and a different operator is assigned to the machineeach night.The twin injector is acknowledged to be an easymachine to operate and Camire testified that someemployees seek assignment to the twin injector because ofthe ease in operation. Sometime in November 1968, onthemidnight shift, an employee named Irene Zehaloskiwas injured when the heated plastic in the twin injectorshot out of the machine and burned her face. Camire wasatwork at the time of the accident. In addition toZehaloski,another employee was injured when sheinserted her hand into the machine and Frank Bartlett,supervisor of the afternoon shift, was injured when heslipped on oil which had leaked from a faulty hydraulicline on the twin injector.3Camire and the twin injectorFrank Bartlett testified that on the night of the accidentto Zehaloski, Camire told him that she would never runthe twin injector again.Camire testified that she feared the twin injectorbecause of the accident to Zehaloski She testified thatfrom the time of the accident in November until thebeginning of January, when John Moore succeeded FrankBartlett as midnight shift foreman, she was not requiredto run the twin injector even as a relief operator On eachshift two employees are assigned to floorwork. When soassigned the floorgirl relieves machine operators so thatthey may take their two 10-minute breaks and 20-minutelunch periodCamire testified that afterMoore became midnightshift foreman she informed him of her fear of the twininjector and that Moore told her not to worry, she wouldnot have to run the twin injector as She was doing all righton the other machines. Thereafter, while Moore did assignCamire to floorwork, which Moore testified requiredCamire to run the twin injector as a relief operator threeor four times, he did not assign her to operate the twininjector for a full shift until the night of February 17.Moore testified that when Camire ran the twin injector onrelief "she was just scared of it She was still afraid it wasgoing to jump up and bite her or something " M R PRODUCTSOn January 22 Moore assigned Pat Ambrose, Camire'ssister to run the twin injector for the full shift. Ambroserefused to run the machine and was discharged because ofher refusal. After Ambrose was discharged Camire toldMoore that she would not run the twin injector However,subsequent to Ambrose's discharge, Camire was assignedto floorwork and ran the twin injector as a relief operatorOn one occasion, when Moore was not at work, DaveDuncan filled in for him as midnight shift foremanDuncan assigned Camire to the twin injector and sherefused to operate the machine for the shift Duncan thenreassignedCamire and, when he told Moore of theincident the following day, Duncan told Moore he had notenforced his order to Camire because he was just fillingin4 Camire signs a union cardCamire testified that when she left work on February14at7am she received union literature and anauthorization card from organizers then at the plantCamire took the card home and talked to her husbandabout signingCamire's husband told her that she couldnot be fired for signing a union card and said she shouldmail it inCamire testified that when she reported for work on thenightofFebruary 14,Moore, contrary to his usualcustom, went from machine to machine talking to thegirls.Camire stated thatMoore asked her what shethought of the Union and she replied that she was all forit, tellingMoore of her conversation with her husband andhiscomment that she could not be fired for signing.Camire told Moore that she was going to sign a card.Moore's reply to this was "We'll see," and he walkedawayMoore denied that Camire had told him that she hadsigned a union card and he disputed as well Camire'sentire testimony concerning the incident on the night ofFebruary 14Moore testified that he had no knowledgewhatsoever of Camire's union activity or "of any unionactivity "Moore's denial of knowledge of any union activity isclearlycontrary to the factsAs earlier noted, onFebruary4Russo advisedMoore of the Union'sorganizational campaign and I have heretofore found thaton the night of February 4 Moore threatened Camire withloss of benefits if the Union's campaign were successful IcreditCamire's version of the events of February 14 andfind that on that night Camire told Moore she had signeda card for the Union5The events of February 17Under the procedure followed by the Company inassignment of production employees to various operationsin the plant, the foreman places the worker on the taskassigned at the start of each shift. On February 17, thefirstworkshiftfollowingCamireandMoore'sconversation on February 14 when she informed him thatshe was signing a union card, there were between 9 and I 1employees available for assignment. AfterMoore hadplaced the other girls on various machines he told Camireto run the twin injector She told the foreman that shecouldn't run the machine because she was afraid of itCamire testified that Moore told her to run the machineanyway and she repeated that she could not do so, addingthat the only reason he was doing this was to get rid ofher.Camire testified that Moore replied, "You catch on121fast" and walked away Thereafter Camire spoke to fellowemployee Joan Goff saying that she had been assigned tothe twin injector which she was afraid to operate andtherefore was going home. Goff testified that the followingday Camire told her that she would not be back to workMoore's testimony does not vary substantially fromCamire's version of the eventsMoore added that whenCamire repeated her refusal to operate the twin injectorhe told her she would either run the machine or he wasgoing to send her home Camire's reply, Moore stated,was that he was doing the same thing to her that he haddone to her sister, Pat Ambrose Moore testified that hewalked away after telling her that she was being senthome for refusing to operate the twin injector However,Moore controverted that part of Camire's testimony inwhich she had claimed that he was assigning her to thetwin injector as a device to get rid of her and that he hadreplied, "You catch on fast "Frank Bartlett, the second shift foreman who was stillin the plant at the time of the exchange between Camireand Moore testified that Moore had told Camire that shewas to run the machine or to go home Russo testifiedthat foremen have complete charge of their shifts and areinstructed to rotate the girls each day so that no oneemployee has a hard job day after day, although Russostated "there are some exceptions to this rule " Russoexplained that foremen have the complete right to fire anemployeeforlackofrespect,absenteeism,"orunwillingness to work on machines or for lot of reasons "Moore acknowledged that he had not asked Camire torun the twin injector for an entire shift before February17, explaining that "other girls were running it "At another point Moore stated that there was no reasonthat he had not assigned Camire to the twin injectorbefore February 17 and that he had put her on that taskthat night because he "just felt it was her turn, that's all "Moore testified that when he assigned Camire to run thetwin injector he knew she would refuse to run themachine6.Conclusions and findingsAdmittedly,Moore knew on February 17 that when heassigned Camire to the twin injector she would refuse tooperate the machine Further, it was company policy, asdemonstrated by the discharge of Ambrose, to terminateemployees who refused to carry out assignments given to'them by their foremen at the start of a shiftRusso testified that the twin injector was operatedmanually approximately 10 times each month Assumingthat the accident to Zehaloski occurred in the latter partof November (the record is silent as to the exact date) andaccepting Russo's testimony as to the monthly operationof the machine there would have been need for manualoperation of the twin injector approximately 20 shiftsbetween the time of Zehaloski's accident when Camirefirst stated her intention to refuse to operate the machineand February 17 when Moore first assigned her to thetwin injectorWith a work force of 9 to I I employees onthemidnight shift under ordinary circumstances Camirewould have been required to take a full shift on the twininjectorat least two times prior to February 17 1conclude therefore that Camire's testimony that Moorehad told her she would not be required to operate the twininjectorwas accurate and that until she advised him onFebruary 14 of her adherence to the Union Moore hadexcusedCamire from her regular turn on the twininjector. 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe General Counsel argues that the twin injector is an"abnormally dangerous"machine and that Camire'srefusal to operate the twin injector should be excusedunder the provisions of Section 502 of the Act ' I do notdeem it necessary to reach the question raised by GeneralCounsel as to whether the twin injector is in fact anabnormally dangerous machine. The issue presented is notthat of the nature of the machine itself but rather that ofCamire's reaction to the piece of equipment. It is manifestthat Camire was frightened of the twin injector and hadbroadcast her intention to refuse an assignment to operatethe twin injector for a full shift. In the circumstances ofRespondent's open opposition to the Union, the threats tothe employees by Respondent of loss of benefits andemployment opportunity in the event of a successful unioncampaign and the juxtaposition of Moore's assignment ofCamire to the twin injector on February 17, and heradvice to him on the immediately preceding workday thatshe had joined the Union, I find that Moore assignedCamire to the twin injector on February 17 with theknowledge that she would refuse theassignmentbecauseof her fear of the machine, that this assignment wascontrary to his having excused her from operating thetwin injector prior to her adherence to the Union, andthat this assignment was made for the intention ofterminating her employment pursuant to the companypolicyof firingworkerswho refused assignments 11Accordingly, I find that on February 17 Moore assignedCamire to the twin injector for the purpose of driving herinto an involuntary quit because of her union adherenceand that the termination of her employment constituted aconstructive discharge, in violation of Section 8(a)(3) oftheActN L R B v. Tennessee Packers, Inc., FrostyMorn Div ,339 F.2d 203, 204-205 (C A 6) "IV. THE EFFECT OF THE UNFAIRLABORPRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the Respondent'soperations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, and'It reads asfollowsSavingProvisionSec502Nothing in this Actshallbe construed to require anindividual employeeto renderlabor or service without hisconsent, norshall anything in this Act be construed to make the quitting of his laborby an individual employee an illegal act, norshall any court issue anyprocess to compel the performanceby an individual employee of suchlabor or service, without hisconsent, nor shall the quittingof labor byan employee or employees in good faithbecause of abnormallydangerous conditionsforwork at the place of employment of suchemployee or employeesbe deemed a strike underthisAct"The Respondentcontendsthat Camirewas not dischargedRather, theCompany argues that she voluntarily quit her jobSome weeks earlierAmbrose, Camire's sister, hadbeen dischargedfor refusing to operate thetwin injectorMoore testified that whenhe insistedthat Camire run themachine she commentedthat he wasdoing the same thing to her as he haddone to hersister, forthe same reason It seems clear thaton February 17both CamireandMoore were aware that her refusal to run the twininjector meant discharge"On February28 and March I Russo delivereda speech to theemployeeswhich had beenpreparedfor him byRespondent's attorney Inthat speech Russo stated,among other things, "Idon't think a Union cando anything for us, and it couldwork to ourserious harm"While there istestimonyin the recordconcerning his speech and Respondent introduced acopy of thespeech into evidence, there is no complaint allegationconcerning Russo's speechAccordingly, I do not pass uponthe legality ofthe speechor of any statements therein asthe speech is beyond the scopeof the complaint hereincommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V THE REMEDYHaving found that Respondent engaged in unfair laborpractices in violation of Section 8(a)(I) and (3) of the Act,Ishall recommend that it cease and desist therefrom andtake certain affirmative action designed to effectuate thepurposes of the ActHaving found that the Respondent unlawfully droveRena Camire to quit her employment involuntarily, I shallrecommend that Respondent be ordered to reinstate her toherformerorsubstantiallyequivalentpositionofemployment without prejudice to her seniority and otherrights and privileges and to make her whole for any lossof pay she may have suffered as a result of Respondent'sunlawful conduct Backpay shall be computed in a mannerset forth inF W Woolworth Company.90 NLRB 289,with interest added thereto in the manner set forth in IsisPlumbing & Heating Co.138 NLRB 716Respondent's unfair labor practices indicate an attitudeof opposition to the purposes of the Act generallyAccordingly, a broad cease-and-desist order is necessaryand appropriate to effectuate the policies of the Act.Upon the foregoing findings of fact and upon the entirerecord in this case, I make the following:CONCLUSIONS OF LAWIM R Products, Inc., Respondent herein, is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. International Union, United Automobile, Aerospaceand Agricultural Implement Workers of America, UAW,is a labor organization within the meaning of Section 2(5)of the Act3By engaging in certain described conduct referred toin section III, A and B, hereof, Respondent interferedwith, restrained, and coerced its employees in the exerciseof rights guaranteed to them by Section 7 of the Act, andthereby engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.4.By engaging in conduct described in section III, C,hereof, Respondent discriminated against Rena Camire inregard to the terms and conditions of her employment, inorder to discourage activities protected by Section 7 of theAct, and thereby has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(3) and(1) of the Act.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the ActRECOMMENDED ORDERThe Respondent,M R Products, Inc., its officers,agents, successors,and assigns, shallICease and desist from-(a)Interrogatingemployees concerning their unionmembership, activities, and sympathies, and the unionmembership,activity,and sympathy of their fellowemployees, threatening employees that Respondent's plantwould close or that less work would be available for theemployees if the Union were successfulin its organizingcampaign or that the employees would lose currentlyenjoyed benefits if the Union succeededinorganizingRespondent's establishment M R PRODUCTS(b)Discouragingmembership in the Union, or anyother labor organization, by discriminating againstemployees in regard to the terms and conditions of theiremployment(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of rights guaranteed bythe Act.2.Take the following affirmative action which it isfound will effectuate the policies of the Act.(a)OffertoRenaCamire immediate and fullreinstatement to her former or substantially equivalentposition,without prejudice to her seniority and otherrights and privileges, and make her whole for any loss ofearnings she may have suffered by reason of Respondent'sdiscrimination against her as set forth in the section ofthisDecision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypaymentrecords,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueand all other rights under the terms of this RecommendedOrder.(c)Post at its premises in the city of Troy, Michigan,copiesof the attached notice marked "Appendix."' 2Copies of said notice, on forms provided by the RegionalDirector forRegion 7, after being duly signed byRespondent's authorized representative, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(d)Notify the Regional Director for Region 7, inwriting,within 20 days from the receipt of this Decision,what steps have been taken to comply herewith ""In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals,the words"a Decree of the United States Court ofAppeals Enforcing an Order"shallbe substituted for the words "aDecision and Order ""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify the Regional Director forRegion 7, in writing,within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewith "123APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:After a trial in which both sides had the opportunity topresent their evidence, theNationalLaborRelationsBoard has found that we violated the law and has orderedus to post this notice and keep our word about what wesay in this noticeWE WILL NOT question you in any way over theUnionWE WILL NOT threaten you in any way over theUnion.WE WILL NOT in any other manner interfere with ouremployees' rights to self-organizationWE WILL offer her job back to Rena Camire andgive her backpay from the day we forced her to quit.You are free to become and remain members ofInternationalUnion, United Automobile, Aerospace andAgricultural ImplementWorkers of America, UAW, orany other labor organization, or to refrain from suchactivity, and we won't punish you in any way if you doM R PRODUCTS, INC(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 500 BookBuilding, 1249Washington Boulevard, Detroit, Michigan48226, Telephone 313-226-3200